FILED
                           NOT FOR PUBLICATION
                                                                               FEB 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SANDRA YVONNE LUCAS,                             No.   20-15140

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-02184-JAM-CKD
 v.

KILOLO KIJAKAZI, Acting                          MEMORANDUM*
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                          Submitted February 14, 2022**
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ADELMAN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Sandra Yvonne Lucas (Lucas) appeals the district court’s order affirming the

decision of an administrative law judge (ALJ) that she was not eligible for

supplemental security income (SSI) between January, 2011, and June, 2015,

because the $186,890.58 from a settlement in a wrongful death action constituted

“excess resources.”

      Substantial evidence supports the ALJ’s determination that Lucas was not

entitled to SSI during the period in question. See Ahearn v. Saul, 988 F.3d 1111,

1115 (9th Cir. 2021) (explaining that, for denials of SSI, “we reverse only if the

ALJ’s decision was not supported by substantial evidence in the record as a whole

or if the ALJ applied the wrong legal standard”) (citation and alteration omitted).

Consistent with the applicable regulations, the ALJ correctly determined that

Lucas’s receipt of cash from a settlement of a wrongful death action qualified as

excess resources, and rendered Lucas ineligible for SSI. “The basic purpose

underlying the supplemental security income program is to assure a minimum level

of income for people who are age 65 or over, or who are blind or disabled and who

do not have sufficient income and resources to maintain a standard of living at the

established Federal minimum income level.” 20 C.F.R. § 416.110. Eligibility for

SSI is statutorily limited based on the resources a claimant possesses. See 42

U.S.C. § 1382(a). Pursuant to 20 C.F.R. § 416.1201, “resources” are defined as


                                          2
“cash or other liquid assets or any real or personal property that an individual (or

spouse, if any) owns and could convert to cash to be used for his or her support and

maintenance.” 20 C.F.R. § 416.1201(a). Several categories of assets are

statutorily excluded from the definition of resources, including “the home,”

“household goods, personal effects, and an automobile,” and “other property which

is so essential to the means of self-support of such individual (and such spouse) as

to warrant its exclusion.” 42 U.S.C. § 1382b(a). Cash received from settlement of

a legal claim is notably absent from these express statutory exclusions. See id.

      Lucas maintains that the ALJ should have analogized to the treatment of

“income” and “resources” under the Internal Revenue Code, or considered the

settlement funds as restitution. But the Social Security regulations and

corresponding statutory framework enumerate specific exclusions to the definition

of resources for purposes of SSI, and do not endorse the distinctions suggested by

Lucas. “The general rule of statutory construction is that the enumeration of

specific exclusions from the operation of a statute is an indication that the statute

should apply to all cases not specifically excluded. . . .” Blausey v. U.S. Trustee,

552 F.3d 1124, 1133 (9th Cir. 2009) (citation omitted); see also Charles Schwab &

Co., Inc. v. Debickero, 593 F.3d 916, 920 (9th Cir. 2010) (declining to expand

enumerated exclusions that “cannot be squared with the plain language and


                                           3
purpose of the regulation, or with the statutory scheme to which it relates”).1 We

conclude that the ALJ’s denial of SSI comported with the applicable regulations

and statutory exclusions that do not exempt cash received pursuant to settlement of

a legal claim.

      AFFIRMED.




      1
         Lucas’ reliance on Grunfeder v. Heckler, 748 F.2d 503 (9th Cir. 1984)
does not persuade us otherwise. In that case, we “decide[d] the narrow question
whether reparations payments that the German Federal Republic makes to
survivors of the Holocaust constitute countable income in determining eligibility
for supplemental security income . . . under the Social Security Act.” Id. at 504
(citation and internal quotation marks omitted). In concluding that reparations did
not qualify as countable income, we reasoned that “Congress’s reaction to the
Holocaust and its recognition of the restitutionary nature of the reparations
payments indicate[d] an intent to exclude those payments from countable income
for SSI purposes.” Id. at 507. We also recognized that “including German
reparations payments as income for the purpose of determining SSI eligibility
would frustrate the German Restitution Act’s penitent and restitutionary purposes.”
Id. at 509. Our consideration of reparation payments to Holocaust survivors to
compensate them for their catastrophic economic losses has minimal persuasive
value on the statutory interpretation relevant to this appeal.
                                          4